Citation Nr: 0424983	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 21, 
2002, for an award of a 30 percent rating for labyrinthitis, 
with vertigo and disequilibrium.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of February  2002 and subsequent rating decisions of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned a 30 
percent rating for the veteran's labyrinthitis, effective 
November 21, 2002.  The veteran appealed the effective date 
of the award.  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in July 2004.  A motion to 
advance this case on the Board's docket was granted under the 
authority of 38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2002).


FINDINGS OF FACT

1.	Service connection for the residuals of a fenestration 
operation of the left ear was granted by rating decision 
dated in July 1952, with a 20 percent evaluation assigned.  

2.	The rating for the veteran's left ear disorder was reduced 
to zero percent disabling by rating decision dated in October 
1957.  The veteran disagreed with this reduction, but did not 
submit a substantive appeal as instructed.  

3.	A June 1958 rating decision granted a temporary total 
disability rating, then returned the rating to zero percent, 
effective March 1958, without further comment from the 
veteran.  

4.	The veteran submitted a claim for an increased evaluation, 
which included an inferred claim of service connection for 
manifestations of labyrinthitis, vertigo and disequilibrium, 
on July 8, 1999.  

5.	VA examinations in April 2000, scheduled pursuant to the 
July 1999 claim, showed intermittent vertigo and an April 
2000 statement from a VA physician showed chronic 
labyrinthitis with chronic unsteadiness.  

6.	Service connection for labyrinthitis, with vertigo and 
disequilibrium, was granted effective July 8, 1999.  


CONCLUSION OF LAW

The proper effective date for an award of a 30 percent rating 
for labyrinthitis, with vertigo and disequilibrium, is July 
8, 1999.  38 U.S.C.A. § 5110(a)(b) (West 2002); 
38 C.F.R. §§ 3.400(o), 4.87 Diagnostic Code 6204 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant for information 
regarding any evidence that is known to pertain to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) 
(2003); Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran contends that the 30 percent evaluation that was 
awarded for his service connected labyrinthitis, with vertigo 
and disequilibrium, should have been assigned earlier than 
November 21, 2002.  It is noted that the RO assigned this 
rating effective on this date because it was noted that on a 
VA outpatient treatment report of that date that the veteran 
had complaints of chronic dizziness and staggering with 
walking and direction change.  This was deemed to meet the 
criteria for a 30 percent evaluation in accordance with VA 
regulations.  These provide that, for peripheral vestibular 
disorders, occasional dizziness is rated as 10 percent 
disabling, while dizziness and occasional staggering is rated 
as 30 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 
6204.  

It is initially noted that service connection for the 
residuals of a fenestration operation of the left ear was 
granted by rating decision of the RO dated in July 1952.  A 
20 percent evaluation assigned at that time.  The rating was 
reduced to zero percent disabling by the RO in an October 
1957 decision, which the veteran indicated that he wished to 
appeal.  In January 1958, the RO responded to the veteran's 
request for reconsideration of the rating reduction, 
enclosing a VA appeals form that need to be submitted before 
the claim could be reconsidered.  The veteran did not 
respond, but the RO did obtain the report of a VA 
hospitalization and schedule a compensation examination after 
which, in May 1958, a temporary total evaluation was 
assigned.  The veteran's rating was then returned to the zero 
percent level,  The veteran was informed of this decision, 
but did not submit an appeal.  

On July 8, 1999, the veteran submitted a claim for increased 
evaluation for his "hearing loss."  At that time, he 
additionally indicated that he suffered from poor equilibrium 
that prevented him from being able to walk a straight line.  
He requested a compensation examination.  

An examination was conducted by VA in April 2000.  At that 
time, it was indicated that the veteran had undergone a left 
ear fenestration in 1952, while in service, and that, 
according to his medical records, in 1952, he had vertigo 
associated with that surgery.  It was also noted that the 
veteran had been wearing a left hearing aid until July 1999 
when it was discovered that he had squamous cell carcinoma in 
the left external ear canal that required surgical excision 
and reconstruction.  He was now requesting that he be fitted 
for a new hearing aid.  Diagnoses included intermittent 
vertigo.  

A statement, also dated in April 2000, was received from a VA 
physician who had been treating the veteran.  It was 
indicated that the veteran had chronic labyrinthitis, with 
chronic unsteadiness.  

In an August 2000 statement, the veteran's private physician 
indicated that he had evaluated the veteran in July 2000 for 
ear disorders including the fenestration operation on the 
left ear in 1952 and a right stapes mobilization several 
months later.  The veteran indicated that since the 
fenestration procedure, he had been unable to maintain his 
balance with episodes of positional vertigo and dys-
equilibrium.  On examination, the veteran exhibited vertigo 
and visible nystagmus when applying pneumatic pressure to the 
ear canal, indicating the presence of a Labyrinthine fistula.  

The veteran was afforded an audiometric evaluation by VA in 
November 2001.  At that time, he complained of having had 
significant dizziness, which he described as an off-balance 
sensation since the surgery of the left ear in 1952.  In 
December 2001, a VA evaluation noted that the veteran had 
problems with continuing dysequilibrium and vertigo.  At that 
time, the veteran stated that he could not walk straight and 
that if he changed positions, he experienced a whirling 
vertigo.  

The results of a neurologic evaluation performed at a private 
facility in November 2002 have been received.  These show 
that the veteran has positional vertigo.  A 
videonystagmographic procedure was performed.  This confirmed 
evidence of bilateral peripheral vestibular dysfunction with 
markedly abnormal positional testing.  

VA outpatient treatment records, dated from October 1985 to 
December 2002 have been received.  Records dated from 1985 to 
September 2000 show that the veteran received regular 
treatment for cleaning, ear irrigation, and debris removal of 
the left ear.  Those records do not show any complaints of 
dizziness and, in July 1995, the veteran specifically denied 
vertigo.  Records beginning in December 2001 show more 
specific complaints of instability and dizziness, including a 
November 2002 report showing that the veteran had chronic 
dizziness and staggering.  

The veteran testified at a hearing on appeal in July 2004.  
He specifically related his symptoms of dizziness and 
vertigo.  His representative contended that the veteran's 
appeal should date from the 1957 request to appeal the 
reduction of the 20 percent evaluation that was made that 
year.  He asserts that as there was no statement of the case 
furnished by the RO, the claim for an increased rating has 
remained open since that time.  Regarding this contention, it 
is noted that the law and regulations applicable to appellate 
review were significantly changed by Public Law no. 87-666, 
which first required the RO to provide the veteran with a 
Statement of the Case in response to a notice of 
disagreement.  76 Stat. 553, effective January 1, 1963 
(adding § 4005 to Title 38, United States Code).  Thus the 
veteran's failure to respond to the January 1958 letter that 
required the submission of a substantive appeal is considered 
to have constituted an abandonment of his claim.  
38 C.F.R. § 3.158.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

The veteran's claim for compensation that included complaints 
of dizziness and vertigo was received by VA on July 8, 1999.  
Review of the VA outpatient treatment records dated prior to 
that time do not show complaints of vertigo or dizziness such 
that those records may be considered to be an informal claim 
for an increase.  Following the July 1999 claim, he was 
evaluated by VA and found to have symptoms of intermittent 
vertigo and dizziness.  That same month, a VA physician 
described him as having chronic unsteadiness.  Subsequent 
records continued to show these symptoms.  Resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the effective date of the award of the 30 percent 
evaluation should be July 8, 1999, the date of his claim for 
increase.  


ORDER

The effective date of an award of a 30 percent rating for 
labyrinthitis, with vertigo and disequilibrium, is July 8, 
1999.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



